By the Court, Bronson, Ch. J.
The case of McFarland v. Crary, (8 Cowen, 253, and 6 Wend. 297, in error,) is in point against granting' this motion. In that case double costs had been adjudged to an officer, and the money had come into the hands of the attorneys who conducted the defence. The officer "sued the attorneys for the double or increased costs; but this court held, that the moneyffielonged to the attorneys, and gave judgment" against the officer. That judgment was affirmed- by the court of errors. So "far as" can be gathered" 'from the opinions delivered, the affirmance did not proceed upon the ground that the attorneys were entitled to the money"; but on the ground that it belonged to one Billings, who had indemnified the officer, and carried’oil the defence. But whether the -money-belonged to the attorneys or to Billings, 'both Courts were agreed that it did not' belong to the officer. That point was directly and necessarily-adjudged. Now in this case Vaughn indemnified the defendant, - retained the attorney,- and1 took upon himself the whole burden of the defence. The defendant did nothing; and has suffered nothing; and following'the-case which has been mentioned, it is clear‘that the costs do not belong to him.
Motion denied.